Citation Nr: 1229798	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-06 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, claimed as due to herbicide exposure and contaminates at Camp Lejeune.

2. Entitlement to service connection for diabetes mellitus, claimed as due to contaminates at Camp Lejeune.


ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk








INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) in Cleveland, Ohio. The RO denied service connection for erectile dysfunction and diabetes mellitus.

The Veteran's request for a hearing before the Board, which had been scheduled for May 8, 2012, was withdrawn by the Veteran in a statement received by VA in April 2012. See 38 C.F.R. § 20.702(e) (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is claiming entitlement to service connection for erectile dysfunction and diabetes mellitus. As the record reflects that pertinent outstanding treatment records are available, the Board is unable to render a decision without additional development of the record. The claims must be remanded in compliance with VA's duty to assist.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

The claims file contains VA treatment records from November 2005 to December 2005 and November 2008. The record reflects that as of November 2008, the Veteran was considering retiring in the next year and wanted to utilize VA treatment following his retirement. Further, the Veteran stated in a March 2009 authorization stated that "[he] will be going to VA for [a] full evaluation." Such an evaluation is not contained in the claims file. The RO/AMC must obtain all outstanding records of VA treatment and associate them with the claims file.

The claims file also reflects that the Veteran was receiving continued care from his private physicians, but no treatment records generated after March 2009 have been associated with the claims file. While this case is in remand status, the RO/AMC must provide the Veteran with authorizations forms allowing for the release of all pertinent outstanding private treatment records and take appropriate steps to attempt to obtain any outstanding identified records.

The Board further observes that, as the Veteran served in Vietnam, he is presumed to have been exposed to an herbicide agent. See 38 C.F.R. § 3.307(a)(6)(iii). Under the law, such exposure entitles the Veteran to service connection for diseases listed in 38 C.F.R. § 3.309(e). These diseases include diabetes mellitus. The Veteran has claimed entitlement to service connection for diabetes mellitus and erectile dysfunction due to herbicide exposure and exposure to contaminates at Camp Lejeune. As the Veteran was stationed at Camp Lejeune for a period greater than 30 days between January 1957 and December 1987, he is also presumed to have been exposed to contaminates at that location. Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, H.R.  1627. Although no laws afford a presumption to service connection for erectile dysfunction, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disabilities due to presumptive exposures with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998). See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997). 

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. 	Gather any outstanding records of VA medical treatment and associate them with the claims file.

2. 	Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. The requests must specifically include, but are not limited to, the following:

a.	Dr. Roger Amigo dated after March 21, 2005;

b.	Dr. Robert Bertani dated after March 3, 2009; and

c.	Dr. Behtel.

3. 	Subsequent to the above development, if the record contains evidence of a current diagnosis of diabetes mellitus, consider whether granting entitlement to service connection is appropriate under the presumptions of 38 C.F.R. § 3.307.

4.	If any newly acquired evidence supports the Veteran's contention of a nexus between his diagnoses of diabetes mellitus and erectile dysfunction and his presumed herbicide exposure or any exposures at Camp Lejeune, consider whether an examination is warranted and take appropriate steps.

5. 	Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


